DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang Changua (CN109087856 using the Machine Generated English Translation of the Bib and Description provided herewith).
Wang Changhua teaches an etching apparatus for chip processing.

Regarding claim 1:	A detachable etching tool for etching a plurality of silicon carbide pieces (the films or structures that are etched is interpreted as a matter of an intended use as an apparatus is what it is and not what it does), comprising: a first support column (first cylinder 10); a second support column (second cylinder 11) arranged in parallel with the first support column, a tool fixing block (connecting rods 12) connecting the first support column and the second support column; and a bracket (cover plate 16)  arranged on the tool fixing block; a fastening mechanism include a base installed on the tool fixing block and a fixing seat (fixing group 4) connected with a sliding block through a telescopic spring 17 and a telescopic guidepost,18 the fastening mechanism including a sliding block (inherently part of telescopic structures) installed on the base through a guide block and an insertion rod installed on the sliding block and insertable into a tool.  See[ 0007], [0022], and [0025] of Wang Changhua and the discussion of telescoping rods 17, 18, compression spring 15. See also the abstract and the Figures..
Regarding claim 2: The detachable etching tool of Claim 1, wherein the fastening mechanism includes a fixing seat, a telescoping spring, a telescoping guide post, a plug rod, and a push handle. See [0007], [0022], and [0025] and Figures of Wang Changhua and the discussion of telescoping rods 17, 18, compression spring 15.

Regarding claim 5: The detachable etching tool of Claim 1, wherein a wafer (substrate 2)is positionable on the bracket via semiconductor notch 29.  See [0025] and [0028]of Wang Changhua.

Regarding claim 6: The detachable etching tool of Claim 1, wherein the tool fixing block  (box body 1) defines an installation groove (working cavity ) see [0025] for inserting and matching a limiting rod 13 (see [0025]) the limiting rod including a clamping groove for inserting and matching the insertion rod.  See Fig. 3.

Regarding claim 7:	The detachable etching tool of claim 1, wherein the tool fixing block (box body 1) defines a slot  (pick and place port see [0025]) for inserting the insertion rod and matching with the insertion rod.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang Changua (CN109087856 using the Machine Generated English Translation of the Bib and Description provided herewith) in view of Feng et al (US 11,101, 157).
The teachings of Wang Changua were discussed above.
The prior art of Wang Changua fails to teach:

Regarding claim 3:	The bracket has an arcuate structure and both ends of the bracket are provided with positioning baffles.

Regarding claim 4:	The upper ends of the first and second support columns include tool hooks.

The prior art of Feng et al teaches a substrate processing system with brackets (containers 11)/ substrate support parts 220 see Figs. 2-7 which are arc-shaped see col. 3 lines 39-61, col. 5 lines 5-57. See the Figures also illustrate tool hooks in Fig. 2. Recall Wang Changua teaches the positioning baffles (mask 3) see [0022] and [0025]. The motivation to modify the apparatus of Wang Changua with the arc-shaped bracket as suggested by Feng et al is that shape of the bracket is to fix the substrate for supporting without clamping the substrate W and thus will not damage the substrate W. The hooks of Feng et al are provided to mate the bracket to the support columns. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Wang Changua with the arc-shaped bracket and hooks as suggested by Feng et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim 	US 8,702142	teaches an apparatus and method for handling a substrate with two support columns 304, grip member 120, bracket (grip member 120).
Stimson 	US 5,098,244 teaches a semiconductor cassette handling cart with two support columns 42, 44, 52, 54, horizontal fixed members 46, 48 (tool fixing block).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716